DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	In response to Office action dated 03/17/2021 (“03-17-21 OA”), Applicant amended claims 1, 5-8, 10 and 11 while canceling claims 4 and 9 in reply dated 07/19/2021 (“07-19-21 Reply”).
Information Disclosure Statement
The information disclosure statement submitted on 05/28/2021 was filed after the mailing date of the 03-17-21 OA. The submission is in compliance with the provisions of 37 C.F.R. 1.97 because the statement as required by 37 C.F.R. 1.97(e)(1) has been provided.  Accordingly, the information disclosure statement has been considered.
Reasons for Allowance
Claims 1-3, 5-8 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to claim 1 have overcome the 35 U.S.C. 112(b) rejections as set forth under line item number 1 of the 03-17-21 OA.
Applicant’s incorporation of the allowable subject matter of now canceled claim 9 with now canceled intervening claim 4 into independent claim 1 as set forth under line number 4 of the 03-17-21 OA has overcome the prior art rejections based at least in part on Sims as set forth under line item number 2 of the 03-17-21 OA. Therefore, independent claim 1 is allowed and dependent claims 2-3, 5-8 and 10-12 are allowed because they depend on allowed claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

31 July, 2021
/John P. Dulka/Primary Examiner, Art Unit 2895